    Case 1:20-cv-00524-MKV Document 32 Filed 07/30/21 Page 1 of 3




United State Southern District Court Of New York

-----------------------------------------------------------------------X


RE: Queen’Prinyah Godiah NMIAA Payne’s El-Bey



                                             Plaintiff

                                v.

Crocilla, (et al.)                                                     20-cv-0524 (MKV)



                                          Defendant(s)

-------------------------------------------------------------------X

Date: July 14, 2021

Hon. Mary Kay Vyskocil

U.S. District Court
Southern District of New York



Letter re: Amending Defendants and the Issuance of New Summons

Dear Judge Mary Kay Vyskocil:


        In light of the recent order regarding the upcoming conference scheduled for

August 19, 2021, I write to respectfully make three requests.


        First, I write to request that the court permit me to amend the complaint to add

the following new defendants: Officer Michels, PD Shield Number 4012; Sergeant

Vollas, PD Shield Number 414; and, Lieutenant Cona, PD Shield Number 63. All

three of these officers were present at the incident on January 9, 2020, which I learned
    Case 1:20-cv-00524-MKV Document 32 Filed 07/30/21 Page 2 of 3




from a review of the incident report. Leave to amend should be freely granted. Here,

there is no prejudice to these additional defendants because discovery has not yet

started. The three-year limitations period on the section 1983 claims alleged in the

complaint has not yet run against these new defendants.


       Second, I request a nunc pro tunc extension of time from the original due date

of February 15, 2021, to a new deadline of August 12, 2021, to effect service on

Defendant Officer Leyland Crocilla, PD Shield Number 2477, as well as a new

summons for him. I ask for this extension because the marshals were unsuccessful on

February 25, 2021, in trying to serve Defendant Crocilla, and his original summons

has expired, as has the time to serve him. I believe service may have gone unexecuted

because Defendant Crocilla’s name is at times misspelled in the record. Also have

several people to served them & MTA while was there in present by wet we were

threatened to be arrested eventually I hand up served the MTA via United States

Postal Services with Certified Signatures to several of the MTA’s Buildings about 110

of them in the hope that I would get the right MTA Department/ Buildings because I

refused to give up on getting true and fair justice for the wrongs those 8 police

officers done to me, and I am still trying to get every single of those officers names

into this case but so far I have only the report as I waited for Mr. Derek and the DA to

finished whatever they need to do and to relist the names of all of the rest of the

officers whom names I do not have and are not in the report.


In reissuing service on Defendant Crocilla, I please ask that his name be corrected in

the record.


       Third, I respectfully request that given the Motion for Reconsideration by the

City of New York, initially dated December 1, 2020, and the City’s subsequent
    Case 1:20-cv-00524-MKV Document 32 Filed 07/30/21 Page 3 of 3




Motion to Dismiss filed February 18, 2021, that if the court deems the MTA to be the

proper defendant here, that the court order that a new summons be issued for the

MTA. In Addition, I would like to request for the Court to please have the correct

spelling of my name that is Quee’Prinyah Godiah NMIAA Payne’s El-Bey, if the

Court deemed fits or request I.D’s with my correct name spelling for their record I

will be please to provided such I. D's


        Also, I found out that on August 11, 2020, I had file for Amended Complaint,

and I was told by Pro Se office I need to ask the Judge to granted me the second

Amendment Complaint so I can added other Defendants to this case and Change

names. I am asking for you Judge to grant me such requested.


I thank the Court in advance for its consideration.


        Respectfully submitted,




        Sincerely,


        Queen’Prinyah Godiah NMIAA Payne’s El-Bey____________________


Plaintiff
